 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                        No. 2:18-cv-1057 DB P
12                            Plaintiff,
13                v.                                         ORDER
14    W. PEREZ, et al.,
15                            Defendants.
16

17               Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants violated his Eighth Amendment rights. Presently before the

19   court is plaintiff’s motion for leave to exceed the interrogatory limit. (ECF No. 59.) For the

20   reasons set forth below the court will deny the motion.

21          I.         Allegations in the Operative Complaint

22               Plaintiff has a prescribed CPAP (continuous positive airway pressure) machine to treat

23   sleep apnea. (ECF No. 22 at 3.) When the mask for his CPAP machine broke, he submitted the

24   proper health care form requesting a replacement, but he did not receive a response. He

25   submitted two additional forms but still did not receive a response. Thereafter, he filed an inmate

26   appeal, or 602 form, regarding his request for a replacement part. (Id. at 4.) The nurse who

27   reviewed the form immediately made a phone call to get plaintiff a replacement mask. Plaintiff

28   ////
                                                            1
 1   has named as defendants the health care staff members who reviewed his medical request forms

 2   and failed to take action to obtain a replacement part for plaintiff’s CPAP machine.

 3          II.       Motion to Propound Additional Interrogatories

 4                 Plaintiff states that he is proceeding pro se and will not be allowed to conduct depositions

 5   or be allowed to call witnesses. (ECF No. 59 at 1.) He also states that he is severely handicapped

 6   by these restrictions and requests “leave to pursue up to 75 interrogatory questions of

 7   defendants.” (Id. at 2.) He states that his number of 75 is reflective of the medical terms that will

 8   be used, there are entire concepts unknown to the average inmate, and there is no other way

 9   plaintiff will be able to obtain this information.

10                 In their opposition defendants argue that plaintiff has “failed to make any particularized

11   showing as to why additional interrogatories are necessary in this case.” (ECF No. 61 at 2.) They

12   further allege that the facts of this case are “far simpler than most medical cases.” (Id. at 3.)

13          III.      Legal Standards

14                 Pursuant to Rule 33(a) of the Federal Rules of Civil Procedures, “[u]nless otherwise

15   stipulated or ordered by the court, a party may serve on any party no more than 25 written

16   interrogatories, including all discrete subparts. Leave to serve additional interrogatories may be

17   granted to the extent consistent with Rule 26(b)(1) and (2).” Fed. R. Civ. P. 33(a).

18                 Typically, a party requesting additional interrogatories must make a “particularized

19   showing” as to why additional discovery is necessary. Archer Daniels Midland Co. v. Aon Risk

20   Services, Inc. of Minn., 187 F.R.D. 578, 586 (D. Minn. 1999). However, a party proceeding pro
21   se is held to a somewhat lesser standard. A pro se party must show good cause for additional

22   discovery. See McClellan v. Kern County Sheriff’s Office, No. 1:10-cv-0386 LJO MJS (PC),

23   2015 WL 5732242, at *1 (E.D. Cal. Sept. 29, 2015) (citing Fed. R. Civ. P. 26(b)(1); Cantu v.

24   Garcia, No. 1:09cv00177 AWI DLB PC, 2013 WL101667, at *3 (E.D. Cal. Jan. 8, 2013); Eichler

25   v. Tilton, No. CIV S–06–2894 JAM CMK P, 2010 WL 457334, at *1 (E.D. Cal. Feb. 3, 2010)).

26                 Pursuant to Rule 33(a), once the moving party has made the appropriate showing, the
27   court shall grant leave if it is consistent with FRCP 26(b)(2). Rule 26(b)(2)(C) states that the

28   ////
                                                              2
 1   court must limit the “frequency or scope of discovery otherwise allowed by these rules” if it finds

 2   that:

 3                    (i) the discovery sought is unreasonably cumulative or duplicative,
                      or can be obtained from some other source that is more convenient,
 4                    less burdensome, or less expensive;
 5                    (ii) the party seeking discovery has had ample opportunity to obtain
                      the information by discovery in the action; or
 6
                      (iii) the proposed discovery is outside the scope permitted by Rule
 7                    26(b)(1).
 8   Rule 26(b)(1) describes the scope of discovery as follows:

 9                    Parties may obtain discovery regarding any nonprivileged matter that
                      is relevant to any party's claim or defense and proportional to the
10                    needs of the case, considering the importance of the issues at stake
                      in the action, the amount in controversy, the parties' relative access
11                    to relevant information, the parties' resources, the importance of the
                      discovery in resolving the issues, and whether the burden or expense
12                    of the proposed discovery outweighs its likely benefit. Information
                      within this scope of discovery need not be admissible in evidence to
13                    be discoverable.
14       IV.      Analysis

15             It is not clear from plaintiff’s motion whether he seeks to propound 75 total interrogatories

16   or 75 interrogatories per defendant for a total of 300 interrogatories. To the extent plaintiff is

17   requesting to submit 75 total interrogatories, that request is moot. As defendants state in their

18   opposition, plaintiff may submit 25 interrogatories per defendant for a total of 100 interrogatories

19   because there are four defendants. Based on the parties’ submissions, it appears that plaintiff has

20   not yet submitted any interrogatories to defendants. Thus, 100 interrogatories may be sufficient
21   to provide plaintiff with all the information that he needs in this action.

22             Plaintiff argues that he needs to propound additional interrogatories because there are

23   “entire concepts unknown to the average prisoner” so he will need to explore topics generally

24   before asking specifics and that the case will involve “many medical terms.” (ECF No. 59 at 2.)

25   While the court recognizes that plaintiff is proceeding pro se, and is therefore entitled to some

26   leniency in making a showing of his need for discovery, plaintiff must provide some basis for the
27   court to permit him to propound additional discovery. See McNeil v. Hayes, No. 1:10-cv-1746

28   AWI SKO (PC), 2014 WL 1125014, at *2 (E.D. Cal. 2014) (“[T]he ‘particularized showing’ to
                                                          3
 1   obtain leave to serve additional interrogatories cannot be divorced from Plaintiff's pro se status.”);

 2   Smith v. Davis, No. 1:07-cv-1632 AWI GSA PC, 2009 WL 2905794, at *1 (E.D. Cal. Sept. 4.

 3   2009) (plaintiff bears the burden of demonstrating a need for additional interrogatories).

 4   Additionally, a court may deny a pro se plaintiff’s request for additional interrogatories where the

 5   plaintiff has not sufficiently specified the reason additional interrogatories are necessary. Doster

 6   v. Beard, No. 1:15-cv-1415 DAD GSA PC, 2017 WL 1393509 at *4 (E.D. Cal. Apr. 13, 2017)

 7   (denying request to serve additional interrogatories where plaintiff did not explain the nature or

 8   subject matter of additional interrogatories); McClellan v. Kern County Sheriff’s Office, No.

 9   1:10-cv-0386 LJO MJS (PC), 2015 WL 5732242 at *2 (E.D. Cal. Sept. 29, 2015) (denying

10   motion for additional interrogatories because plaintiff did not specify what factual matters he

11   sought clarification on or why he could not seek the information through other discovery tools).

12           Plaintiff has not submitted proposed interrogatories with the motion for review or

13   specified the nature or subject matter of the additional interrogatories. Therefore, the court

14   cannot adequately address plaintiff’s request. Further, as defendants have argued, the issues

15   relating to plaintiff’s claim in this action appear to be fairly straightforward as the issue in this

16   case simply involves defendants’ alleged failure to respond to plaintiff’s request for a replacement

17   part for his medical device.

18           The court finds that plaintiff has not shown that he will need to propound 300

19   interrogatories in this case. However, should plaintiff find that he requires additional

20   information, and that such information must be sought via additional interrogatories, he may file a
21   renewed motion. Any future motion should include proposed interrogatories and state

22   specifically why additional interrogatories are necessary. For these reasons, the court will deny

23   plaintiff’s motion for additional interrogatories without prejudice.

24   ////

25   /////

26   ////
27   ////

28   ////
                                                          4
 1        V.        Conclusion

 2             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to propound additional

 3   interrogatories (ECF No. 59) is denied without prejudice.

 4   Dated: March 2, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     DLB:12
19   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.inter

20
21

22

23

24

25

26
27

28
                                                         5
